                                    UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEW JERSEY


MYRNA WILLIAMS

                                         Plaintiff,

                                   v.                           Civ. No. 2:19-09350 (KM-SCM)

VERIZON NEW JERSEY, INC., et al,
                                                                           OPINION
                                         Defendants.


MCNULTY, U.S.D.J.:

      Plaintiff Myrna Williams is an employee of Defendant Verizon New Jersey
(“Verizon”). (1AC              ¶   4 (DE 1)).’ She has raised a variety of statutory and
common law claims against her employer relating to alleged discrimination on
the basis of her race, which is African-American. Currently before the Court is
the motion of Defendant Verizon to dismiss Plaintiffs first amended complaint
in its entirety. (DE 17).
      I make a few observations at the outset.
      First, the court strongly discourages “kitchen-sink” or “form book”
pleading. The amended complaint purports to assert some twenty-two separate
claims. Some are not causes of action at all; many plaintiffs counsel has not
even attempted to defend in response to defendant’s motion. The same held
true for an amended complaint in another case filed by the same counsel



      Citations to certain record items will be abbreviated as follows:
      DE   =   Docket entry number
       1AC     =   First Amended Complaint (DE 14)
      Def. Brf.        =   Verizon’s Motion to Dismiss Plaintiffs lAO (DE 17)
      P1. Brf.     =   Plaintiffs’ Brief in Opposition (DE 22)
      Def. Reply           =   Verizon’s Reply Brief on Motion to Dismiss (DE 23)

                                                        1
against Verizon. Powell  Verizon, Civ. No. 19-4818 (D.N.J.J.2 My reasoning is
                                ii.

set forth in somewhat more detail in an opinion filed in that action as Docket
Entry 43.
      Second, for the most part the federal laws invoked here do not address
general unpleasantness, even perpetrated by management, let alone by co
workers. What is generally required is an allegation of discrimination by the
employer on a prohibited basis, such as race or gender.
      Third, I note that many of the grounds for dismissal relate to the statute
of limitations or failure to exhaust administrative remedies. These are legal
bars to the assertion of certain claims, no matter how meritorious. The
discussion herein, therefore, should not be taken to express any opinion on the
theoretical viability of certain factual allegations regarding events, however
serious, that took place as long as eleven years ago.
      For the reasons set forth in more detail below, Verizon’s motion is
granted in part and denied in part.
      I.     FACTUAL BACKGROUND

       In considering a motion to dismiss, the Court is required to treat the
facts alleged in the complaint as true and to draw all reasonable inferences in
the plaintiffs’ favor. I summarize those allegations as follows:
      Plaintiff Myrna Williams is a woman of African descent, originally from
St. Lucia. (1AC   ¶   1). She has been a full-time employee of Defendant Verizon
since 1989, holding a variety of job titles and responsibilities. (Id. ¶ 4).
Williams’s career at Verizon was productive and fulfilling until 2007. (Id.     ¶   6).

At that point, however, Williams began to experience ongoing and pervasive
harassment. (Id.      ¶   8).




2      Of course, a party may assert as many claims as it has. But if a claim is not
worth defending at the initial, motion-to-dismiss stage, then it probably was not worth
asserting in the fast place. Counsel are encouraged to exercise some selectivity at the
outset, to avoid unnecessary expenditure of time and resources by adversaries and an
already-overburdened court.

                                           2
     The first incident occurred in 2008, eleven years before the filing of the
complaint. At that time, Williams was allegedly denied a personal day off for
Martin Luther King Day by her new supervisor, LaVerne Francis. (Id. ¶[ 7,10).
She brought the issue up to her manager, Salvatore Lobue. (Id. ¶ 11). Lobue,
however, did not assist her, and in fact would often overlook complaints from
workers in Verizon’s predominantly African American Newark office, while
promptly assisting workers in Verizon’s predominantly Caucasian Mt. Laurel
office. (Id.). Williams sought intervention from her union. (Id. ¶ 12). Afterwards,
Ms. Francis retaliated against Williams by acting in a spiteful and petty
manner, for example by requesting she resubmit previously completed
assignments. (Id.   ¶   12).
      In an effort to obtain mediation of the dispute, Williams began copying
her manager, Lobue, on correspondence between herself and Ms. Francis. (Id.                 ¶
13). Rather than taking action to solve the problem, Lobue compounded the
harassment by passing over Williams’s department for overtime work. (Id.).
Plaintiff ultimately sought and received redress through union arbitration. (Id.
¶   14). Nonetheless, the problem of harassment continued. (Id.           ¶   15).

        In 2009, Plaintiff was transferred to Verizon’s East Brunswick office
along with three other African American employees. (Id. ¶j 16-17). Williams
and other African American employees were treated differently from the
Caucasian employees in East Brunswick. (Id.      ¶   17). One example of such
disparate treatment was that Plaintiff was denied a personal day to attend the
funeral of her deceased aunt, while Caucasian employees were granted leave
under similar circumstances. (Id.   ¶   18). Another is that an African American
co-worker was punished for often arriving to work late in East Brunswick
because she did not own a vehicle. Later, when the whole office was transferred
to Newark, Caucasian workers traveling to Newark were granted
accommodations for their disrupted travel. (Id.      ¶   19).
        At the East Brunswick office, Williams also had a tense relationship with
her new supervisor, Cherisse Rheubottom-Wilson. (Id.            ¶   20). This supervisor,


                                           3
                                                                      (Id. ¶
along with a subordinate, Judith Britt, teamed up to harass Williams.
                                                                           g
23). Harassment included threatening Plaintiff with suspension for steppin
                                                                       restroom
away from her desk to deal with a medical condition; barging into the
                                                                            the
to demand she immediately join a meeting; yelling at Plaintiff from across
                                                                         an
office in order to humiliate her; and using Plaintiff’s annual review as
                                                                            .
excuse to antagonize her and accuse her of attacking Britt. (Id. fl 23-24)
      Williams’s attempts to seek help from Verizon’s human resources
department were ignored. (Id. ¶ 24). Indeed, her reports earned her a
reputation as a troublemaker, and she continued to be denied overtime
opportunities and time off. (Id.   ¶   25).
                                                                       time.
      Rheubottom-Wilson and Britt left the company at some unspecified
                                                                 coworkers
Williams’s circumstances did not improve, however, since two new
arrived and continued to harass her. Defendants Tina Kalfin and Tara
                                                                           These
Finnegan were placed in workstations next to that of Williams. (Id. ¶ 27).
                                                                             le,
individuals were generally antagonistic to everyone in the office—for examp
                                                                        er, often
they referred to the new manager as “That Bitch.” Their insults, howev
took a racial form. (Id.  28). The two would openly comment on racially
                            ¶
                                                                       African
charged current affairs; they made light of police shootings involving
                                                                    American,
Americans; they expressed satisfaction that Bill Cosby, an African
                                                                        after a
had been arrested; and they wore “hoodie” sweatshirts to work shortly
                                                                            at
fatal shooting of an African American boy who had been wearing a hoodie
the time. (Id.   ¶J   29, 30).
                                                                             her
       On one occasion, after Williams asked Kalfin to lower the volume on
                                                                        time,
radio, Kalfin and Finnegan refused to speak to her. (Id. ¶ 31). Another
                                                                       Williams
Finnegan hovered behind Williams while she was working, and when
                                                                     ended with
noticed what she was doing, Finnegan started an argument which
                                                                        ing this
her screaming at Williams and calling her a “witch.” (Id. ¶ 32). Follow
                                                                    insults; they
 incident, the two continued harassing Williams with witch-themed
                                                                       came to
 placed a witch doll on their work desk facing Williams, and Finnegan
 work in a t-shirt labeled “You Witch.” (Id.      ¶   33). While this antagonism was not


                                              4
explicitly racial in content, Plaintiff alleges that it came about because Kalfin
and Finnegan disliked Williams for racial reasons. (Id.).
      Williams’s pleas to Verizon’s human resources to remedy this
harassment went unanswered. (Id. ¶ 35). After overhearing Kalfin and
Finnegan planning to get her fired, Williams attempted to complain to the
“Verizon Vice President.” (Id. ¶ 36). Upon her return from a sick day, Williams
found on her a desk a picture of a rat with its hands up. (Id.       ¶   37). Kalfin and

Finnegan began referring to Williams as a “rat” and reminded her to “keep your
hands up,” which she took as a reference to the contemporaneous police
shooting of Michael Brown, an African American. (Id.      ¶   37). Then, during the

holidays, Kalfin and Finnegan placed a partially inflated reindeer with a wreath
around its neck among the Christmas decorations. (Id. ¶ 38). The reindeer was
kept partially deflated, which made it appear as if it were choking on the
wreath, similar to hanging by a noose. (Id.). Additionally, the pair used tape to
create an outline of a dead rat on the ground, evoking a chalk outline at a
murder scene. (Id.   ¶   38).
      Eventually, the Verizon Human Resources department responded to
Williams regarding these “decorations,” reporting that it had discovered no
evidence of any violations of Verizon’s code of business conduct. (Id.         ¶   39). That

determination upset Williams to the point that she was unable to sleep that
night and suffered from migraine headaches the next day, resulting in the
paramedics arriving and taking her to the hospital. (Id.      ¶   40). The workplace

stress and harassment led to additional health issues which required her to
take off from work from April to June 2015. (Id.   ¶   41).
     Upon returning to work in June 2015, Williams was moved to a different
workspace and given a new assignment. (Id. ¶ 42). A Verizon “Department
President” came to the office during this time and, during a meeting,
commended Williams for dealing with such difficult co-workers. (Id.). The
Department President stated during this meeting that Verizon’s “employee




                                          5
                                                                            (Id.).
screening” around 1998 was “insufficient due to conducting a mass hire.”
(The co-workers hostile to Williams had been hired around that time.) (Id.).
      In October of 2016, Williams was transferred to the Livingston call
                                                                             by
center. (Id. ¶ 43). In December of 2016, she was rewarded for excellent work
being transferred to a dispatch center. (Id.    ¶   43). Here, Williams endured

harassment by two co-workers named “Missy” and “Debbie.” (Id. ¶ 44). They
constantly informed Williams of their dislike of “foreigners taking Americans’
jobs and accused her of ‘sending money back to your home country.tm (Id.).
                                                                         d. (Id.).
Williams’s attempts to bring up these issues to a supervisor were ignore
Williams also attempted to raise concerns during staff meetings, but was
                                                                             tried
criticized by Missy as being the only one complaining. (Id.). Williams again
to stand up for herself during a staff meeting, causing Missy to shout at her
and call her “evil” and “a bitch.” (Id. ¶ 45). Management, although present,
made no effort to intervene. (Id.).
     Williams claims that the harassment is ongoing and that Verizon has
                                                                            d
pursued a policy or pattern and practice of hiring unfit managers who allowe
employees to openly harass her. (Id.   ¶J46-47). She asserts a variety of causes
                                                                            law
of action, ranging from federal and state statutory violations to common
                                                                          the
claims, against Verizon. The claims are also directed against several of
harassing employees in their individual capacities.
       II.   PROCEDURAL HISTORY
      Plaintiff filed her complaint in this action on April 5, 2019. (DE 1).
                                                                             28,
Verizon first filed a motion to dismiss on June 20, 2019. (DE 11). On June
                                                                            ing
2019, Plaintiff filed the first amended complaint, which asserts the follow
 twenty-two causes of action:
                                                                               Act
    1. Race-Based Discrimination in Violation of Title VII of the Civil Rights
        of 1964, 42 U.S.C. § 2000e-2(a)
                                                                           t
    2. Race-Based Discrimination in Violation of the New Jersey Law Agains
        Discrimination, N.J. Stat. Ann. § 10:5-12
                                                                          on of
    3. Race-Based Discrimination (Hostile Work Environment) in Violati
        Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a)

                                            6
  4. Retaliation in Violation of Title VII of the Civil Rights Act of 1964, 42
      U.S.C. § 2000e-3(a)

  5. Race-Based Discrimination (Disparate Treatment) in violation of the Civil
      Rights Act of 1866, 42 U.S.C. § 1981
                                                                       of the
  6. Race-Based Discrimination (Hostile Work Environment) in violation
      Civil Rights Act of 1866, 42 U.S.C. § 1981

  7. Race-Based Discrimination (Retaliation) in violation of the Civil Rights Act
      of 1866, 42 U.S.C. § 1981

  8. Conspiracy to Interfere with Civil Rights in Violation of 42 U.S.C.   § 1985
  9. Violation of the Americans with Disabilities Act

  10. Invasion of Privacy

  11. Intentional Infliction of Emotional Distress

  12. Negligent Infliction of Emotional Distress

  13. Negligent Hiring

   14. Negligent Supervision

   15. Negligent Retention

   16. Vicarious Liability

   17. Respondeat Superior

   18. Ratification

   19. Failure to Warn! Misrepresentation

   20. Gross Negligence
                                                                          and
   21. Civil Conspiracy of Verizon Employees, its Members and Associated,
       Verizon

   22, Punitive Damages

(IAC, DE 14).
       Verizon filed this motion to dismiss on July 26, 2019. (DE 17). Plaintiff
                                                                              ing
filed an opposition (DE 22), to which Verizon replied (DE 23). For the follow
                                                                                in
reasons, Verizon’s motion to dismiss the first amended complaint is granted
part and denied in part.

                                          7
      III.   APPLICABLE LEGAL STANDARD

     Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a
complaint if it fails to state a claim upon which relief can be granted. The
defendant, as the moving party, bears the burden of showing that no claim has
been stated. Animal Science Products, Inc. u. China Minmetals Corp., 654 F.3d
462, 469 n.9 (3d Cir. 2011). For the purposes of a motion to dismiss, the facts
alleged in the complaint are accepted as true and all reasonable inferences are
drawn in favor of the plaintiff. New Jersey Carpenters & the Trustees Thereof u.
Tishman Const. Corp. of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014).
      Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiffs obligation to
provide the ‘grounds’ of his ‘entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Atl. Corp. v. flvomhly, 550 U.S. 544, 555 (2007); see Phillips v.
Cnty. of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (Rule 8 “requires a
‘showing’ rather than a blanket assertion of an entitlement to relief.” (citation
omitted)). Thus, the complaint’s factual allegations must be sufficient to raise a
plaintiffs right to relief above a speculative level, so that a claim is “plausible
on its face.” Twombly, 550 U.S. at 570; see also West Run Student Hous.
Assocs., LLC v. Huntington Nat. Bank, 712 F.3d 165, 169 (3d Cir. 2013).
      That facial-plausibility standard is met “when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (citing Twombly, 550 U.S. at 556). While “[tihe plausibility standard
is not akin to a ‘probability requirement’.  it asks for more than a sheer
                                              .   .




possibility.” Id.
     When deciding a motion to dismiss, a court typically does not consider
matters outside the pleadings. However, a court may consider documents that
are “integral to or explicitly relied upon in the complaint” or any “undisputedly
authentic document that a defendant attaches as an exhibit to a motion to


                                          8
dismiss if the plaintiffs claims are based on the document.” In re Rockefeller
Ctr. Props., Inc. Sec. Litig., 184 F.3d 280, 287 (3d Cir. 1999) (emphasis and
citations omitted); see In re Asbestos Thvds. Liab. Litig. (No. VI), 822 F.3d 125,
133 n.7 (3d Cir. 2016); Schmidt u. Skolas, 770 F.3d 241, 249 (3d Cir. 2014).
In that regard, courts may consider matters of public record and exhibits
attached to the complaint. Schmidt, 770 F.3d at 249 (“To decide a motion to
dismiss, courts generally consider only the allegations contained in the
complaint, exhibits attached to the complaint and matters of public record”);
Arcand v. Brother Int’l Corp., 673 F. Supp. 2d 282, 292 (D.N.J. 2009) (court
may consider documents referenced in complaint that are essential to plaintiffs
claim). That exception rests on the rationale that “[w]hen a complaint relies on
a document.    . the plaintiff obviously is on notice of the contents the
                   .




document, and the need for a chance to refute evidence is greatly diminished.”
Pension Benefit Quar. Corp. u. White Consol. Indus., Inc., 998 F.2d 1192, 1196-
97 (3d Cir. 1993).
       IV.   ANALYSIS

     Section IV. 1 discusses arguments relating to the exhaustion of
                                                                           .
administrative remedies with respect to Plaintiffs Title VII and ADA claims
Section IV.2 discusses whether her NJLAD claim and § 1981 disparate
                                                                             IV.3
treatment claim are barred by the relevant statutes of limitations. Sections
and IV.4 consider whether Plaintiff has stated a claim under other § 1981
theories. Section IV.5 discusses Plaintiffs conspiracy claim under 42 U.S.C      §
 1985(3). Section IV.6 covers a variety of common law theories of liability.

       1. Exhaustion of Administrative Remedies: Counts 1, 3, 4, and 9

      Verizon asserts that Plaintiffs claims under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e-2(a) and 2000e3(a) (“Title VII”) and the
                                                                                 ff
Americans with Disabilities Act (“ADA”) ought to be dismissed because Plainti
has not exhausted her administrative remedies. Because it requires
consideration of extrinsic materials, I must deny it in its current form as a



                                          9
                                                                              for
motion to dismiss. I will, however, authorize Verizon to file an early motion
summary judgment, confined to the exhaustion issue.
        Prior to commencing a Title Vii action in court, the employee must first
file a charge with the Equal Employment Opportunity Commission (“EEOC”).
Fort Bend County, Texas v. Davis, 139 S. Ct. 1843, 1846 (2019). Once the
EEOC has received the charge, it notifies the employer and investigates the
allegations, first pursuing informal methods of resolution and then being given
the option of bringing suit against the employer itself. Id. at 1846-1847.
      In the event that the EEOC determines there is “n[oJ reasonable
      cause to believe that the charge is true,” the Commission is to
      dismiss the charge and notify the complainant of his or her right to
      sue in court. 42 U.S.C. § 2000e—5(b), f(1); 29 CFR § 1601.28.
      Whether or not the EEOC acts on the charge, a complainant is
      entitled to a “right-to-sue” notice 180 days after the charge is filed.
                                                                        ing
      § 2000e—5(fl(1); 29 CFR § 1601.28. And within 90 days follow    agains t
      such notice, the complainant may commence a        civil action
      the allegedly offending employer. § 2000e—5(ffll).
Id. at 1847.
                                                                        g
      These procedures are mandatory and must be followed before bringin a
private suit. See Id. at 185 1-1852 (noting that the claim-processing
requirement was mandatory, though potentially subject to forfeiture as a
                                                                                the
defense if not timely raised). After filing the charge, and before filing suit,
                                                                            to
complainant “must allow a minimum of 180 days for the EEOC investigation
                                                                          470
proceed.” Burgh v. Borough Council of Borough of Montrose, 251 F. 3d 465,
                                                                          will
(3d Cir. 2001). If the EEOC decides not to pursue the matter further, it
                                                                          receipt
notify the complainant, typically by means of a right-to-sue letter. “The
of the right-to-sue letter indicates that a complainant has exhausted
administrative remedies, an essential element for bringing a claim in court
                                                                           t
under Title VII.” Id. “A complainant may not bring a Title VII suit withou
having first received a right to sue letter.” Id.
      The same process is required for ADA claims. See Williams v. East
                                                                        (citing
 Orange Community Charter School, 396 F. App’x 895, 897 (3d Cir. 2010)
 42 U.S.C.   § 2000e—5(e)(1); 42 U.S.C. § 12117(a)).

                                          10
    Ordinarily, a Title VII plaintiff must file an administrative charge with the
                                                                                .
EEOC within 180 days of the last discriminatory act. 42 U.S.C. § 2000e-5(e)(1)
If, however, the plaintiff first institutes proceedings with a “State or local
agency with authority to grant or seek relief from such practice,” that 180-day
limitations period is extended to 300 days. Id.
       Any lawsuit resulting from the filing of an EEOC charge is limited to
                                                                               ty
claims that are within the scope of that initial administrative charge. Barzan
v. Verizon PA, Inc., 361 F App’x 411, 413-414 (3d Cir. 2010) (citing Antol v.
Perry, 82 F. 3d 1291, 1296 (3d Cir. 1996)). Claims not reasonably within the
scope of the administrative charge will not be deemed exhausted.3
       The complaint alleges that Plaintiff “filed a claim with the EEOC on June
                                                                               ffs
26, 2019.” (1AC ¶ 48). In its motion to dismiss, Verizon asserted that Plainti
Title VII and ADA claims should nevertheless be dismissed on exhaustion
grounds, because she had not received a right-to-sue letter. (Def. Brf. at 10).
                                                                                 n
Plaintiff responded that exhaustion is an affirmative defense, requiring citatio
                                                                                 s
of extrinsic evidence, which therefore cannot be considered within the bound
                                                                                  d
of a motion to dismiss. (P1. Opp. at 17). To its reply brief, Verizon has attache
what appears to be a copy of Williams’s initial charge with the EEOC and a
                                                                             also
dismissal of that charge. For the first time, however, Verizon’s reply brief
                                                                            EEOC
argues that the claims in this lawsuit fall outside the scope of Williams’s
                                                                           Exh.
charge, and therefore remain unexhausted. (Def. Reply at 7-10; Exh. A,
B).

        Plaintiff has not had an opportunity to respond to Verizon’s contentions.
                                                                                  a
I will not decide such an issue based on documents appended to a brief, and
                                                                           VII and
reply brief at that. I will therefore deny the motion to dismiss the Title
ADA claims on grounds of nonexhaustion.




                                                                                     are, of
         The exhaustion requirement and the statute of limitations requirement
 course, interrelated. If a claim has not been filed at all, then it has not been filed
 timely.

                                              11
                                                                            ry
     I will, however, authorize Verizon to file a focused motion for summa
                                                                        es as to
judgment, confined to the issue of exhaustion of administrative remedi
                                                                   be within
Counts 1, 3, 4, and 9. The facts necessary for a response should
                                                                     the
plaintiff’s control. To the extent Counts 1, 3, 4, and 9 may survive
                                                                      ert the
exhaustion analysis, Verizon’s motion may, in the alternative, reass
                                                                         n may
other grounds for dismissal of those counts that it asserts here. Verizo
                                                                   plaintiff may
do so by incorporation of its arguments on this motion to dismiss;
                                                                 this motion to
likewise incorporate by reference her arguments in opposition to
dismiss,
                                                                          tion
     For the meantime, however, Verizon’s motion to dismiss on exhaus
                                                                  of that
grounds is denied as to Counts 1, 3, 4, and 9. Pending resolution
                                                                        of those
threshold issue, I do not reach Verizon’s other arguments for dismissal
counts.

       2. NJLAD and     § 1981 claims (disparate treatment): Counts 2 and 5
                                                                           r the
      Verizon argues that Count 2, Plaintiff’s discrimination claim unde
                                                                        10:5-12, is
New Jersey Law Against Discrimination (“NJLAD”), N.J. Stat. Ann. §
                                                                     that Count 5,
barred by the applicable two-year statute of limitations. It argues
                                                                    by the
the disparate treatment claim under 42 U.S.C. § 1981, is barred
 applicable four-year statute of limitations.
              a. Standards: NJLAD,       1981, and adverse employment actions
                                            .




       I first quickly review the essential elements of the NJLAD and § 1981
                                                                   generally
 claims. In NJLAD actions for employment discrimination, courts
                                                                           831, 842
 follow Title VII precedent. Tourtdflotte v. Eli Lilly & Co., 636 F. Appx
                                                                      for claims filed
 (3d Cir. 2016) (“This Court’s discrimination inquiry is the same
 under Title VII and the NJLAD     ....“)   (citing Armstrong v. Burdette Thmlin Mem’l

 Hosp., 438 F.3d 240, 249 (3d Cir. 2006)). The elements of a § 1981
                                                                    Schurr a
 discrimination claim likewise parallel those of a Title VII claim.
                                                                       tion
 Resorts Intern. Hotel, inc., 196 F. 3d 496, 499 (3d Cir. 1999) (quota
                                                                     practices
 omitted). Title VII, in turn, “prohibits discriminatory employment



                                                12
based upon an individual’s race, color, religion, sex, or national origin.” Shahin
u. Delaware, 424 F. App’x 90, 92—93 (3d Cir. 2011) (citations omitted).
     Title VII claims (and, by extension, NJLAD and § 1981 claims) of racially
based employment discrimination require a plaintiff to allege as a prima facie
case that “1) she belongs to a protected class; 2) she was qualified for the
position; 3) she was subject to an adverse employment action; and 4) the
adverse action [occurred] under circumstances giving rise to an inference of
discrimination.” Shahin, 424 F. App’x at 92—93 (citing Sarullo v. U.S Postal
Serv., 352 F. 3d 789, 797 (3d Cir. 2003); see also Tourtellotte, 636 F. Appx at
842 (citing Jones v. Sch. Dist. of Phila., 198 F.3d 403, 410—11 (3d Cir. 1999);
Tex. Dep’t of Cmty. Affairs u. Burdine, 450 U.S. 248, 253 n. 6, 101 S. Ct. 1089,
67 L.Ed.2d 207 (1981)). If the plaintiff establishes apdma fade case, the
                                                                              e
defendant must provide a legitimate, non-discriminatory reason for the advers
employment action. If the defendant can proffer such a reason, the plaintiff
must show that it is a pretext for discrimination. Shahin, 424 F. Appx at 93
(citing McDonnell Douglas Corp. a Green, 411 U.S. 792, 802, 93 S. Ct. 1817
(1973)).
             h. Discussion
       Verizon argues that Plaintiff has not suffered any adverse employment
action within the applicable statutes of limitations.
      Claims under the NJLAD are subject to a two-year statute of limitations.
Rodriguez v. Raymours Furniture Co., Inc., 138 A. 3d 528, 536. (N.J. 2016).
                                                                            t to
Certain claims under § 1981, including ones like Plaintiffs here, are subjec
                                                                            541
a four-year statute of limitations. See Jones u. R.R. Donnelley & Sons Co.,
                                                                            1981
U.S. 369, 382-383 (2004) (applying a four-year statute of limitations to §
                                                                  se of
 claims that arose under a 1991 amendment that expanded the univer
claims under the statute).
       The original complaint in this action was filed on April 5, 2019. Under
                                                                           an
 the four-year § 1981 statute, there must be therefore be an allegation of




                                         13
adverse employment action occurring after April 5, 2015; under the two-year
NJLAD statute, the cutoff date is April 5, 2017.
     The statute of limitations runs from the date that the last unlawful
employment practice occurred. See Nat’! RR Passenger Corp. ij’. Morgan, 536
                                                                         ory
U.s. 101, 114 (2002). “Each incident of discrimination and each retaliat
adverse employment decision constitutes a separate actionable ‘unlawful
employment practice.”’ Id. In the case of “discrete acts” which are actionable in
themselves, “only incidents that took place within the timely filing period are
                                                                               etes
actionable.” Id. I therefore look for an allegation of the last act that compl
the violation—i.e., an adverse employment action—within the limitations
period. See Red v. Potter, 211 F. App5c 82, 85 (3d Cir. 2006) (treating the
plaintiffs demotion and termination as “incidents of discrimination” that set
the statute of limitations running in a Title VII retaliation case); Chugh u.
Western Inventory Services, Inc., 333 F. Supp. 2d 285, 295 (D.N.J. 2004) (for         §
1981 claim, treating discriminatorv/retaliatoiy discharge as relevant date
triggering four-year statute of limitations); see also Alexander v. Seton Hall
Univ., 204 N.J. 219, 228 (2010) (“Discriminatory termination and other similar
                                                                            us
abrupt, singular adverse employment actions that are attributable to invidio
discrimination, prohibited by the [NJ]LAD, generally are immediately known
injuries, whose two-year statute of limitations period commences on the day
they occur.”).4



       Here I set aside the § 1981 claim of a hostile work environment (see Count 6),
which may consist of a series of events, not individually actionable, running into the
limitations period. See Verdin a Weeks Marine Inc., 124 F App’x 92, 96 (3d Cir. 2005)
                                                                                    events
(applying Title VII analysis to a Section 1981 claim and assessing the pattern of
as a whole for liability under a hostile work environment theory)
        Consideration of the timeliness of Count 3, the Title VII hostile work
environment claim, has been deferred pending analysis of the exhaustion of
administrative remedies. See Section IV. 1, supra. See generally Mandel v. M & Q
                                                                                    on
Packaging Corp., 706 F.3d 157, 165 (3d Cir. 2013) (“Under the continuing violati
doctrine, discriminatory acts that are not individually actionable  may   be aggregated to
make out a hostile work environment claim” under Title VII); O’Connor v. City of
Newark, 440 F.3d 125, 127 (3d Cir. 2006) (for Title VII hostile work environment
claim, such acts “can occur at any time so long as they are linked in a pattern of
                                            14
       Under Title VII, and by extension under       §   1981, an actionable adverse

employment action does not encompass mere “unpleasantness that may be
                                                                          F.
encountered in the work place.” Walker u. Centocor Odho Biotech, Inc. 558
                                                                           be
App5c 216, 219 (3d Cir. 2014). Rather, an adverse employment action must
                                                                             ,
one that is “serious and tangible enough to alter an employee’s compensation
terms, conditions, or privileges of employment, deprive her future employment
                                                                             as
opportunities, or otherwise have a ‘materially adverse’ effect on her status
                                                                         2003)
an employee.” Hargrove a Cnty. of At?., 262 F. Supp. 2d 393, 427 (D.N.J.
(quoting Robinson a City of Pittsburgh, 120 F.3d 1286, 1300—01 (3d Cir. 1997)
(citing Burlington Indus. Inc. v. Ellerth, 524 U.S. 742, 749, 118 S. Ct. 2257
(1998) (defining adverse employment action as “significant change in
                                                                           ,
employment status, such as hiring, firing, failing to promote, reassignment a
decision causing a significant change in benefits”).
      An adverse employment action thus may fall well short of dismissal, but
                                                                              e
it must affect employment status. Some representative examples of an advers
employment action follow. See Nichols v. Caroline Cnty. Bd. of Educ., No. 02-
3523, 2004 U.S. Dist. LEXIS 2851, 2004 WL 350337 (D, Md. Feb. 23, 2004),
                                                                         ate,
affd, 114 Fed. App’x 576 (4th Cir. 2004) (downgrade of teacher’s certific
which resulted in salary decrease and ultimate termination, was adverse
employment action); Coles v. Perry, 271 F. Supp. 2d 157 (D.D.C. 2003)

actions which continues into the applicable limitations period”) (citing Nat’? R.R.
Passenger Corp. u. Morgan, 536 U.S. 101, 105, 122 S. Ct. 2061 (2002)).
5       An adverse employment action is defined similarly for purposes of Title VII and
                                                                                           .
NJLAD. Man-ero v. Camden Cnty. Rd. of Soc. Sews., 164 F. Supp.2d 455, 473 (D.N.J
2001) (“In order to constitute adverse employment action for purposes of the LAD,
retaliatory conduct must affect adversely the terms, conditions, or privileges of the
plaintiffs employment or limit, segregate, or classilr the plaintiff in a way which would
                                                                                        an
tend to deprive her of employment opportunities or otherwise affect her status as
                                                                                        WL
employee.”) (quoting Hurley v. Atlantic City Police Department, No. 96-4928, 1998
351781, at*12 (D.N.J. May 28, 1998));     see  also Tourte llotte, 636 F. App’x at 842 (The
                                                                                         as
“discrimination inquiry is the same for claims filed under Tide VII and the NJLAD
the New Jersey statute borrows the federal standard      .   .
                                                                 .




        Section 1981, too, follows Title VII in defining an adverse employment action.
 See Walker v. Centocor Ortho Biotech, Inc. 558 F App’x 216, 218-2 19 (3d Cir. 2014)
 (analyzing “adverse employment action” under the Title VII framework).

                                             15
(decision to remove employee from best qualified list for vacant promotional
position, thus destroying employee’s ability to advance from lower position, was
adverse employment action); Webb v. Secretary, No. 85-6833, 1986 U.S. Dist.
LEXIS 23229 (E.D. Pa. July 3, 1986) (lateral transfer and lower than expected
performance evaluation was adverse employment action).
      At least for present purposes, Verizon does not deny that an adverse
employment action ever occurred; what it claims here is that no adverse
employment action occurred within the limitations period(s).6 Focusing on the
longer, four-year statute, we find a convenient break in the events; almost
exactly four years before filing the complaint in this action, Ms. Williams took a
three-month break from her employment, from April through June 2015. Even
if not precisely dated, events occurring before that hiatus would fall outside of
the four-year limitations period.
      Williams’s complaint describes a number of harassing events that
occurred before the April-June 2015 hiatus. The only alleged harassment
dating from after Williams returned to work in June 2015 is the verbal abuse
she received from “Missy” and “Debbie.” (1AC ¶ 44). Whether or not this
harassment was racially motivated, there is no allegation that it constituted an
adverse employment action, or that Williams suffered any kind of adverse
employment action as a result. Even though many of the comments were made
during staff meetings, there is no indication that supervisors or management
resultingly viewed Williams in a worse light, changed her job responsibilities, or
took any action against her at all. Accordingly, she has not suffered any
adverse employment action within the     §   1981 four-year statute of limitations. A

fodiori, no such action occurred within NJLAD’s two-year statute of limitations.
      Plaintiff appears to argue in the alternative that she has pled a
continuing violation which extended into the limitations period. The continuing


6     As Verizon reads the allegations, the last event that could arguably be termed
an adverse employment action occurred when, during her annual performance review,
Rheubottom-Wilson accused her of attacking Si-itt, which occurred sometime prior to
the 2014 holiday season. (1AC ¶ 24; see pp. 3—4, suprm)

                                         16
violation theory is more appropriately considered in relation to the hostile work
environment claims asserted in Counts 3 and 6. For such a claim, acts outside
the limitations period can be used to support a claim if the hostile environment
continues into the limitations period. The theory does not apply, however, to
discrete, actionable acts of discrimination. See Morgan, 536 U.S. at 113
(“[D]iscrete discriminatory acts are not actionable if time barred, even when
they are related to acts alleged in timely filed charges. Each discrete
discriminatory act starts a new clock for filing charges alleging that act.”)
      Accordingly, the motion to dismiss Counts 2 and 5 is granted, based on
the lack of an allegation of a discrete, actionable adverse employment action
within the limitations period.
      3.   § 1981 hostile work environment claim: Count 6
      Count 6 of the Amended Complaint asserts a claim of hostile work
environment under 42 U.S.C. § 1981. To make out a hostile work environment
claim on the basis of race under    § 1981, “a plaintiff must show that 1) the
employee suffered intentional discrimination because of his/her [race], 2) the
discrimination was severe or pervasive, 3) the discrimination detrimentally
affected the plaintiff, 4) the discrimination would detrimentally affect a
reasonable person in like circumstances, and 5) the existence of respondeat
supehor liability [meaning the employer is responsible].” Castleberry v. STI
Group, 863 F. 3d 259, 265 (3d Cir. 2017) (quotation omitted).
      Citing the four-year statute of limitations for   § 1981 claims, see Section
IV.2, supra, Verizon argues that only conduct that occurred after April 2015 is
actionable. As to a hostile work environment claim, however, the continuing
violation doctrine is available. A hostile environment claim may encompass a
series of actions that would not be actionable individually, but which, taken



       This is not to be confused with the Title VII hostile work environment claim in
Count 3. As noted above, I have deferred further consideration of Count 3 pending
detennination of the threshold issue of administrative exhaustion. While similar to
Title VII claims, § 1981 claims are distinct and, notably, not subject to an
administrative exhaustion requirement.

                                           17
together, amount to a continuing pattern—in this case, a racially hostile
environment. To be timely, such a claim must allege a continuing pattern of
conduct that extends into the limitations period. If so, then the older conduct
may be included in the hostile work environment claim. At a minimum,
however, one unlawful (here, racially hostile) act must have occurred within the
limitations period. Mandel, 706 F. 3d at 165-166; Verdin, 124 F. App5c at 96
(noting the applicability of Title VIl’s continuing violation theory to a   §   1981

claim).
      As noted above, only the actions of “Missy” and “Debbie” occurred within
the four-year limitations period. The question is whether those acts are alleged
to be part of an ongoing pattern of racial hostility. None of their allegedly
harassing comments make any reference to Williams’s race or otherwise appear
to be motivated by racial animus. It is true that some comments were allegedly
directed at Williams’s foreign origin, or expressed disapproval of her (supposed)
sending of money to relatives abroad. While the Third Circuit has not ruled
directly on this issue, the case law consensus seems to be that § 1981 does not
apply to claims based on national-origin discrimination. See Wesley v. Palace
Rehabilitation & Care Center, L.L.C., 3 F. Supp. 3d 221, 229 (D.N.J. 2014)
(analyzing this issue and surveying decisions from other circuits as well as
courts within the Third Circuit). At any rate, Ms. Williams’s complaint does not
even purport to assert a § 1981 national-origin claim; it claims racial
discrimination. (See 1AC at 24-25). None of the harassing comments within the
limitations period fit that racial description.8
          The relevant conduct, then, is not unlawful under   §   1981. Since no

incident of racially hostile conduct occurred within the applicable limitations
period, Plaintiff does not enjoy the benefit of the continuing violation doctrine


8      1 note also that the situation with Missy and Debbie arose after Ms. Williams
had been transferred out of the area where she had experienced the prior harassment,
which would tend to break the chain of events alleged to form a pattern. There is no
allegation that Missy and Debbie interacted or acted in concert with the persons who
had allegediy expressed racial hostility.

                                          18
in connection with her   § 1981 hostile work environment claim. Accordingly,
Count 6 is dismissed.
      4.    § 1981 retaliation claim: Count 7
      Count 7 asserts a claim of retaliation under 42 U.S.C. § 1981. To make
out a pdmafacie retaliation claim, the plaintiff must show that 1) she engaged
in protected activity, 2) her employer took an adverse employment action
against her, and 3) there was a causal connection between her participation in
the protected activity and the adverse employment action. Estate of Oliva ex ret.
McHugh v. New Jersey, 604 F. 3d 788, 798 (3d Cir. 2010) (citing Moore v. City
of Philadelphia, 461 F. 3d 331, 340-4 1 (3d Cir. 2006)).
      Again, the four-year statute of limitations for   § 1981 claims dictates that
only the allegations relating to “Missy” and “Debbie” are pertinent. The
complaint alleges that Missy yelled at Williams and called her names during a
staff meeting. This occurred after Williams complained to supervisors about her
co-workers’ conduct. I will assume that Williams could meet the first element—
i. .e., that her complaint to supervisors constituted protected activity. Still, there
is no indication that Missy’s shouting rose to the level of an adverse
employment action, or that Williams suffered any other adverse employment
action thereafter. Williams’s contention that her coworker Missy’s comments
tended to “isolate” Williams is not sufficient to transform them into an adverse
employment action. (1AC ¶ 44). And the alleged indifference of management,
though hardly commendable, does not in itself rise to the level of a retaliatory
adverse employment action.
     This failure to allege the second prong renders Williams unable to make
aprimafacie case for retaliation under § 1981. Accordingly, Count 7 is
dismissed.
       5.   § 1985(3) Conspiracy Claim: Count 8
      In Count 8, Williams asserts a violation of 42 U.S.C. § 1985, a statute
providing civil remedies for a conspiracy to interfere with civil rights. She
presumably means to invoke subsection (3), which focuses on equal


                                          ig
                                                            rights, but “serves only
protection.9 Section 1985(3) does not create substantive
                                                                  have been
as a vehicle for vindicating federal rights and privileges which
                                                                  805 (3d Cir.
defined elsewhere.” Brown a Philip Morris Inc., 250 F. 3d 789,
                                                              Novotny, 442 U.S.
2001) (citing Great American Federal Say. & Loan Ass’n v.
366, 376 (1979)).
                                                                   scheme of Title
      Title VII violations must be redressed within the remedial
                                                                independently
VII. Thus the substantive rights provided by Title VII are not
                                                               conclude that §
actionable under § 1985(3). Novotny, 442 U.S. at 378 (“[W]e
                                                                    Williams’s Title
1985(3) may not be invoked to redress violations of Title VII.”).
                                                                ) claim.
VII allegations, then, provide no foundation for her § 1985(3
                                                                     s as the
       In the alternative, Plaintiff points to her § 1981 allegation
                                                               Verizon counters
substantive basis for the § 1985(3) claim. (P1. Opp. at 19).
that violations of 42 U.S.C.     § 1981, like violations of Title VII, are not
                                                                              Inc.,
actionable under    § 1985(3). The case Verizon cites, Brown v. Philip Morris
                                                              dictum, however,
250 F. 3d 789 (3d Cir. 2001), does not go quite that far. In
                                                                 y for violations of
Brown does express great reluctance to allow § 1985(3) liabilit
                                                   tial authority, however,
§ 1981. Id. at 806. (“The great weight of preceden
                                                               of interstate travel
supports the traditional limitation of 1985(3) to questions
                                                                 or 2982 claims in
and involuntary servitude and does not suggest that § 1981
 general may form the basis of a      § 1985(3) action.”). Brown did not need to
                                                                   the plaintiff had
 conclusively “resolve the question” because it determined that
                                                              so, other cases in this
 in any case failed to state a claim under § 1981. Id. Even
                                                               private actors to
 district have interpreted Brown to limit § 1985 liability for
                                                                involuntary
 violations of the right to interstate travel and freedom from
                                                                2010 WL 2771773,
 servitude. Shine a TD Bank Financial Group, No. 09-4377,
                                                               06-1039, 2008
 at *9 (D.N.J. July 12, 2010); Andrews a Hanover Mardot, No.
                                                           lead.
 WL 11383866, at *8 (D.N.J. June 25, 2008). I follow their


                                                                                    (1)
 g      The factual allegations suggest no obvious connection to subsection
                                                             officia l duties) or subsec  tion
 (preventing officers of the United States from performing                           1985.
 (2) (obstruction of justice and intimidating witnesses or jurors).
                                                                       42 U.S.C.  §

                                               20
                                                                          been
       Plaintiff has not claimed that her right to interstate travel has
                                                                 tude. I hold that
infringed or that she has been subjected to involuntary servi
                                                                     actor under §
her claims under § 1981 do not give rise to liability for a private
                                                                   a claim.
 1985(3). Accordingly, Count 8 is dismissed for failure to state
       6. Common Law Claims
                                                                       various
       Williams’s amended complaint, in scattershot fashion, alleges
                                                               14, 15, 16, 17, 18,
claims under state common law. See Counts 10, 11, 12, 13,
                                                                  are not causes
19, 20, 21, and 22. Some fail to state a cognizable claim. Many
                                                               theories of
of action at all, but instead assert untethered contentions or
                                                              moved to dismiss
vicarious liability, such as respondeat superior. Verizon has
                                                             (DE 17-1).
each one, providing legal support for each of its arguments.
                                                                      17
      Williams’s papers respond to Verizon’s arguments as to Count
                                                               infra,
(respondeat superior). I discuss Count 17 in subsection 6(a),
                                                                      scarcely any
      As to the rest—Counts 10—16 and 18—22—Williams makes
                                                                when she fails to
argument, or no argument at all. A plaintiff concedes a claim
                                                              r Fed. R. Civ. P.
oppose arguments in support of a motion to dismiss it unde
                                                             Dist. LEXIS 59, at
12(b)(6). OWed i’. Middletown Twp., No. 18-5269, 2019 U.S.
*9 2019 WL 77066 (D.N.J. Jan. 2, 2019); see also Hollister v. U.S. Postal Sew.,
                                                          Local Union 863, No.
142 F. App’x 576, 577 (3d Cir. 2005); Person v. Teamsters
                                             *2, 2013 WL 5676802 (D.N.J. Oct.
12-2293, 2013 U.S. Dist. LEXIS 149252, at
                                                               Pa. 2003), aWd,
17, 2013); Ankele u. Hambrick, 286 F. Supp. 2d 485, 496 (E.D.
                                                        those enumerated
136 F. App’x 551 (3d Cir. 2005). For that reason alone,
                                                               and confirm
counts might be dismissed, I nevertheless discuss them briefly
                                                             See subsections 6(b),
 that they should be dismissed for failure to state a claim.
 (c), (d), (e) and   (fl.
       a) Respondeat superior: Count 17
                                                                      a cause of
       Count 17 of Williams’s amended complaint purports to state
                                                             properly understood
 action for respondeat superior. Respondeat superior is not
                                                             Bayonne, 474 Fed.
 as a cause of action in its own right. See Rowan v. City of
                                                          lds, 175 N.J. 402, 815
 App’x 875, 878 n.3 (3d Cir. 2012) (citing Carter a Reyno


                                          21
A.2d 460 (2003)). Rather it is a legal doctrine under which a court may impose
vicarious liability on the employer of a person who has committed some
independent tort. Caner, 175 N.J. at 408, 815 A.2d 460 (citing W. Page Keeton,
Prosser and Keeton on the Law of Torts § 4, 69 at 2 1—23, 449—50 1 (5th ed.
1984)). Respondeat superior is not in itself, then, a “claim upon which relief
may be granted.” Fed. I?. Civ. P. 12(b)(6). Count 17 is therefore dismissed.
      That is not to say, however, that the doctrine of respondeat superior may
not apply in the context of the plaintiffs tort claims. I therefore discuss it
briefly for future guidance.
      An employer may be liable for an employee’s tortious acts when such
acts are committed within the scope of employment. Caner, 175 N.J. at 408—
09, 815 A.2d 460. In order to establish liability under the doctrine of
respondeat superior, a plaintiff must establish: (1) that the wrongdoer is
employed by the defendant; (2) acts or omissions causing injuries or damages
to others; and (3) that the employee committed the acts or omissions within the
scope of his or her employment, i.e., when the employee was performing the
services for which he or she had been engaged. Davis u. Devereux Found., 209
N.J. 269, 287, 37 A.3d 469 (2012); see also 23 Restatement (Second) of Agency
§ 219 (1958). The term “scope of employment” refers to those acts which are so
closely connected with what the servant is employed to do, and so fairly and
reasonably incidental to it, that they may be regarded as methods, even though
improper ones, of carrying out the objectives of employment. Caner, 175 N.J.
at 411, 815 A.2d 460 (quotations omitted).
      The scope-of-employment issue comprises a two-part inquiry. Stroka v.
United Airlines, 364 N.J. Super. 333, 339, 835 A.2d 1247 (App. Div. 2003).
First, there must be a time-and-place nexus between the employment and the
incident. See Coleman v. Cycle Transformer Coip., 105 N.J. 285, 288—89, 520
A.2d 1341, (1986). Second, there must be a causal connection between the
employment and the incident itself. Id. To demonstrate the causal connection
between the employment and the incident, “[ut must be established that the


                                        22
                                                              that the risk of the
work was at least a contributing cause of the injury and
                                                               Id. at 290, 520 A.2d
occurrence was reasonably incident to the employment.”
                                                               analysis in New
1341. “[TIhe ‘but for’ or positional-risk test” used for this
                                                       not that the injury would
Jersey asks “whether it is more probably true than
                                                         ent rather than
have occurred during the time and place of employm
                                                            ard v. Harwood’s Rest
elsewhere.” Id. at 290—9 1, 520 A.2d 1341 (quoting How
                                                               t from a purely
Co., 25 N.J. 72, 83, 135 A.2d 161 (1957)). “[Rlisks that resul
                                                            of employment. Id.
personal activity” are deemed to fall outside of the course
                                                                   it employed the
       Here, Verizon concedes (or at least does not contest) that
                                                     ing her in the workplace.
persons whom Williams accuses of harassing or injur
                                                        nd on whether the
The respondeat superior inquiry will thus probably depe
                                                     of any such individual’s
allegedly tortious conduct occurred within the scope
                                                     a tort be established, then
employment. Should the employee’s commissions of
                                                          issue. As a
Verizon’s liability via respondeat superior may become an
                                                        Count 17 is therefore
standalone cause of action, however, it is superfluous;
 dismissed.
                                                                 action: Counts 16,
       b) Other theories of liability not amounting to causes of
          18, and 22

       My resolution of Counts 16, 18, and 22 is similar.
                                                                 h a third-party can
       Vicarious liability (Count 16) is a legal theory by whic
                                                         independent cause of
 be held liable for a tortfeasor’s conduct. It is not an
                                                          Dist. LEXIS 126076, at
 action. Galicki u. New Jersey, No. 14-169, 2016 U.S.
 *108_og, 2016 WL 4950995 (D.N.J. Sep. 15, 2016).
                                                                n of a prior act which
        Ratification (Count 18) is “the affirmance by a perso
                                                           done on his account,
 did not bind him but which was done, or professedly
                                                             t as if originally
 whereby the act, as to some or all persons, is given effec
                                                                 2010 Bankr. LEXIS
 authorized by him.” In re Dwek, Nos. 07-1616, 07-1697,
                                                             ) (quoting Martin
 1859, 2010 WL 2196417 (Bankr. D.N.J. June 1, 2010
                                                             48, 60, 652 A.2d 199
 Glennon, Inc. v. First Fid. Bank, N.A., 279 N.J. Super.
                                                             party may be held liable
 (App. Div. 1995)). It, too, is a theory by which a third
                                                             action. Id.
 for the act of a tortfeasor; it is not in itself a cause of
                                           23
                                                                 of action. See
       Punitive damages (Count 22) are a remedy, not a cause
                                                          2000).
Hassoun v. Cimrnino, 126 F. Supp. 2d 353, 372 (D.N.J.
                                                                  the case; the
       To be clear, these theories are not hereby banished from
                                                           do not constitute
point, as in the case of respondeat superior, is that they
                                                       has offered no substantial
causes of action in their own right. Because Plaintiff
                                                              ts, and because in
arguments in response to the motion to dismiss these coun
                                                        can be granted, Counts
any event they fail to state a claim upon which relief
16, 18, and 22 are dismissed.
       c) Invasion of Privacy: Count 10
                                                               in the sense of an
       in Count 10, Williams alleges an invasion of privacy,
                                                           affairs or concerns.”
intrusion “upon the solitude or seclusion of her private
                                                       lated [herj reasonable
(1AC at 33 ¶ 2). As she explains, the defendants “vio
                                                         e she was not there and
expectation of privacy by entering into [her] office whil
                                                       ndants further violated
hanging offensive and racist office decorations. Defe
                                                            employees to engage in
jher] reasonable expectation of privacy by permitting its
                                                         life.” (1AC at 33 ¶ 4).
harassing and racist discussions about [her] personal
                                                                    torts, including
       The common-law right to privacy encompasses multiple
                                                               , placing plaintiff in
intrusion upon seclusion, public disclosure of private facts
                                                            tiffs name or likeness.
a false light in the public eye, and appropriation of plain
                                                            (quoting W. Page Keeton,
 Rumbauskas v. Cantor, 649 A. 2 853, 856 (N.J. 1994)
                                                                ed. 1984)). Plaintiff
 et al., Prosser and Keeton on the Law of Torts § 117 (5th
                                                                      potentially
 does not specify which tort she is claiming, but only
                                                         two   seem




                                                            intrusion on seclusion.
 relevant to the allegations; false light defamation and
                                                                       seclusion and
         The statute of limitations is two years for intrusion upon
                                                           Dalta, 164 A. 3d 1110,
 one year for placing plaintiff in a false light. Smith v.
                                                           then, it appears that the
 1117 (N.J. Super. Ct. App. Div. 2017). At the outset,
                                                         al allegations in the
 statute of limitations rules out the bulk of the factu




                                           24
complaint. 10 J state this for the parties’ guidance in the event the complaint is
amended.
     The first potentially applicable privacy tort is that of false light. See
Romaine v. Kallinger, 537 A. 2d 284, 289 (N.J. 1988) (“It is accepted in New
Jersey that a cause of action exists for invasions of privacy involving publicity
that unreasonably places the other in a false light before the public.”). This tort
typically involves some sort of publication or dissemination. See, e.g., Romaine,
537 A. 2d (book), DeAngelis v. Hill, 847 A. 2d 1261 (N.J. 2004) (newsletter),
G.D. v. Kenny, 15 A. 3d 300 (N.J. 2011) (political flyer). To state a claim for this
tort, a defendant must “give publicity to a matter concerning another that
places the other before the public in a false light [andi (a) the false light in
which the other was placed would be highly offensive to a reasonable person,
and (b) the actor had knowledge of or acted in reckless disregard as to the
falsity of the publicized matter and the false light in which the other would be
placed.” Romaine, 537 A. 2d at 290.
      Williams has not, in her complaint or her briefing, identified the factual
allegations that would support liability under this tort. The only examples of
statements to others, let alone the “public”—particularly within the limitations
period—would have to be insulting comments made by co-workers. Thus, for
example, Missy allegedly called Williams “evil” and “a bitch.” These insults,
however, amount to little more than name-calling; they contain nothing
specific, factual, or private about Williams, the public disclosure of which could
give rise to a claim for the tort of false light.
        Next is the tort of intrusion upon seclusion. See Hennessey u. Coastal
Eagle Point Oil Co., 129 N.J. 81, 94, 609 A.2d 11(1992). That tort imposes
liability on “[o]ne who intentionally intrudes, physically or otherwise, upon the
solitude or seclusion of another or his private affairs or concerns     .   .   .   if the




to     Other privacy torts have their own limitations periods. See Smith, 164 A.3d at
 1117, 1123.
                                            25
                                                    person.” Id. at 94—95, 609
intrusion would be highly offensive to a reasonable
                                                        (1977)).
A.2d 11 (quoting Restatement (Second) of Torts § 6528
                                                          intrusion tort is that
       Under New Jersey law, an essential element of the
                                                   privacy:
the plaintiff possess a reasonable expectation of
                                                            nable person,” a
       [T]he intrusion must be “highly offensive to a reaso
                                                                 e
       determination that turns on what a person’s reasonabl
                                                     item or  area  searched
       expectation of privacy is with respect to the
                                                             offensive “when
       or intruded upon. Thus, an intrusion is not highly
                                                            victim has either
       the [defendant] intrudes into an area in which the
                                                          anding a plaintiffs
       a limited or no expectation of privacy.” Notwithst
                                                          determine whether
       subjective expectations of privacy, a court must
                                                               particular
       objectively, given the facts and circumstances of the
                                                         an  expe  ctation of
       case, a person would reasonably believe he has
       privacy.
                                                           2008 WL 5416396
Poltrock v. N.J Auto. Accounts Mgmt. Co., No. 08-1999,
                                                      v. White, 344 N.J. Super.
(D.N.J. Dec. 22, 2008) (Wolfson, J.) (quoting White
                                                           120 N.J. 182, 200, 576
211, 222, 781 A.2d 85 (2001)) (citing State v. Hempele,
                                                      cy are established by
A.2d 793 (1990) (holding that “expectations of priva
                                                         , 955 F. Supp. 2d 300,
general social norms”)), quoted in Torsiello u. Strobeck
                                                    d on an intrusion into
315 (D.N.J. 2013) (dismissing privacy claim base
 employee’s locker).
                                                        she had a reasonable
       Williams has not alleged facts to establish that
                                                     case, I reviewed the law
 expectation of privacy in her workspace. In a prior
 thus:
                                                          on of privacy in
         [W]hether an employee has a reasonable expectati
                                                           a case-by-case
         her particular work setting “must be addressed on
         basis.”
                                                                yee claimed
         In Ratti u. Sew. Mgmt. Sys., Inc., the plaintiff-emplo
                                                            desk drawer and
         intrusion after his employer opened his locked
                                                                   judgment in
         discovered a pellet gun inside. In granting summary
                                                                 loyee had no
         favor of the employer, the court found that the emp
                                                                desk was located
         objectively reasonable privacy right because “[t]he
                                                            e, used by other
         at his place of employment in an unlocked offic
                                                                ts.”
         employees, and contained his employer’s documen




                                           26
                                                                           Inc.,
Torsiello, 955 F. Supp. 2d at 315 (quoting Stengart u. Loving Care Agency,
201 N.J. 300, 317, 990 A.2d 650 (2010)) (citing Ratti v. Sew. Mgmt. Sya, Inc.,
                                       *3 (D.N.J. Aug. 25, 2008)). I held that the
No. 06-6034, 2008 WL 4004256, at
locker in the Torsiello case, like the desk drawer in Rath, was at a place of
employment and was alleged to contain files to which the business would have
                                                                             to
needed access. I therefore dismissed the claim without prejudice for failure
adequately allege an expectation of privacy.
      An expectation of privacy, if properly alleged, may indeed pose an issue
                                                                               is
requiring further factual development. As noted above, however, an intrusion
not actionable when the complaint demonstrates that the area is one “in which
the victim has either a limited or no expectation of privacy.” White, 344 N.J.
Super. at 222, 781 A.2d 85. Here, the complaint merely alleges in conclusory
fashion that the plaintiff had “a reasonable expectation of privacy inside of her
office at Verizon.” (1AC at 333). A person is not presumed to have a privacy
                                 ¶
interest in the employment environment, however, and the complaint fails to
allege any facts suggesting such an expectation.
       Indeed, the allegations suggest the opposite. Two photographs, including
                                                                              B
one of the allegedly racist holiday decorations, are attached as Exhibits A &
to the original complaint. (DE 1 at pp. 53—56)” Ex. B appears to depict an
open, common area, which makes sense given that these were office
                                                                             on
decorations. The complaint also alleges that two co-workers placed a depicti
of a rat on Williams’s desk, or situated a witch doll facing Williams’s
“workspace.” (1AC ¶11 37, 33). This, too is not a location alleged to be private,
                                                                               s
since it is explicitly alleged that the co-workers were able to harass William
because they were all in adjoining “workstations.” (1AC ¶ 27). Williams calls
her work station an “office,” but she does not allege that her workstation was
                                                                              the
secluded, or that access to the area was restricted. (Ex. A appears to depict
work stations.) In short, these seem to be common workspace cubicles, not


 II     The amended complaint continues to cite to Exhibits A and B, but they are no
 longer attached. I assume this was an oversight.

                                          27
                                                              re the court could
private or locked offices. More facts would be required befo
                                                          alleged.12
find that a legitimate expectation of “privacy” had been
                                                                   ed as invasions
       However offensive, these actions are not adequately alleg
                                                              g either the public
of privacy. Because Count 10 fails to allege facts suggestin
                                                          on of privacy that could
disclosure of false information or a reasonable expectati
                                                            .
give rise to an “intrusion upon seclusion,” it is dismissed
      d) Intentional Infliction of Emotional Distress: Count 11
                                                              (“lIED”) requires the
      A claim of intentional infliction of emotional distress
plaintiff to allege four essential elements;
                                                                 in
       1. that defendant acted intentionally or recklessly, both
                                                                    tional
       committing the alleged tortious acts and in producing emo
       distress;
                                                                      and
       2. that defendant’s conduct was so outrageous in character
       extreme in degree as to go beyond all bounds of decency;
                                                                 the
       3. that defendant’s actions were the proximate cause of
       emotional distress; and
       4. that the emotional distress suffered was so severe that no
       reasonable person could be expected to endure it.
                                                                .J. 1999) (citing
 Mardini zc Viking Freight, Inc., 92 F. Supp. 2d 378,384 (D.N
                                                           544 A.2d 857 (1988));
 Buckley v. Trenton Sat’. Fund Soc’y, 111 N.J. 355, 366,
                                                                 (D.N.J. 2000). It is
 see also Horvath v. Rimtec Corp., 102 F. Supp. 2d 219, 235
                                                           ent context. See Griffin
 “extremely rare” to find actionable TIED in the employm
                                                              r. Ct. App. Div. 2001)
 a Tops Appliance City, Inc., 766 A. 2d 292, 297 (N.J. Supe
                                                             (3d Cir. 1988)). See
 (quoting Cox a Keystone Carbon Co., 861 F. 2d 390, 395
                                                            of limitations, subject
 also N.J. Stat. Ann. § 2A: 14-2 (general two-year statute
 to doctrines of accrual and tolling).
                                                                   zon committed
       Williams has not clearly alleged a timely claim that Veri
                                                           emely rare” case of
 acts so “outrageous” as to rise to the level of the “extr



                                                                     these decorations were
        Moreover, while it is not expressly stated, it appears that
                                                                    ar statute of
 put up during the 2014 holiday season, well outside the two-ye
                                                                   lly before Plaintiffs
 limitations. The description of the decorations comes sequentia
 taking disability leave in April 2015. (lAG fl 38-4 1).
                                            28
                                                       es no response to the
workplace IIED.’ At any rate, Williams’s briefing mak
                                                     truct an argument for her.
motion to dismiss the lIED claim, and I will not cons
Accordingly, Count 11 is dismissed as to Verizon.
                                                       and 20
      e) Negligence Claims: Counts 12, 13, 14, 15, 19,
                                                            in negligence:
      The amended complaint asserts six claims sounding
                                                        nt 12); Negligent Hiring
Negligent Infliction of Emotional Distress (“NIED9 (Cou
                                                   igent Retention (Count 15);
(Count 13); Negligent Supervision (Count 14); Negl
                                                          s Negligence (Count
Failure to Warn/Misrepresentation (Count 19); and Gros
20).
                                                           negligence nor can the
       An employee may not “sue his [or her] employer in
                                                    igence claims are subsumed
employee sue a co-employee.” Such on-the-job negl
                                                      Act, N.J. Stat. Ann. §
by the scheme set up by the Workers Compensation
                                                       227 A.2d 329 (1967);
34:15-8; see also Wellenheider v. Rader, 49 N.J. 1, 9,
                                                          165, 501 A.2d 505
MiIIison v. L duPont de Nemours & Co., 101 N.J. 161,
                                                           ed. See Rodriguez v.
 (1985). That is so regardless of the kind of injury alleg
                                                           U.S. Dist. LEXIS 64139,
 Ready Pac Produce, No. 13-4634, 776 F.3d 276, 2014
                                                            ances are the
 at *17 (D.N.J. 2014). The proper forums for such griev
                                                      Legislature for the purpose.
 administrative bodies designed by the New Jersey
                                                                      to the motion
        Plaintiff has offered no substantive argument in response
                                                        d by Workers
 to dismiss the negligence counts as being preempte
                                                         are dismissed.
 Compensation. Counts 12, 13, 14, 15, l9,’ and 20
       fi   Civil Conspiracy: Count 21
                                                          plaintiff to allege “a
        A cause of action for civil conspiracy requires a
                                                      ert to commit an unlawful
 combination of two or more persons acting in conc
                                                      the principal element of
 act, or to commit a lawful act by unlawful means,
                                                        a wrong against or injury
 which is an agreement between the parties to inflict

                                                                 Verizon “permitted” its
 13    At best, the claim against Veñwn itself seems to be that
 employees to harass her. (1AC at 35 ¶ 4)
                                                                  substantive
       With respect to Count 19 only, Plaintiff did make several
                                                        pree mpti on by the Workers’
 arguments. She did not, however, address the issue of
 Compensation scheme. (P1. Opp. at 29-30).

                                            29
upon another, and an overt act that results in damage.” Banco Popular N. Am.
v. Gandi, 184 N.J. 161, 876 A.2d 253 (2005). “A corporation and its employees
are not separate persons for the purpose of civil conspiracy, and a conspiracy
cannot exist in the absence of two or more persons acting in concert.” Marfac,
LLC v. Trenk, 2006 U.S. Dist. LEXIS 91574, at *51, 2006 WL 3751395 (D.N.J.
Dec. 19, 2006); Nat’l Auto Div., LLCv. Collector’sAll., Inc., No. A-3178, 2017
N.J. Super. Unpub. LEXIS 234, at *13, 2017 WL 410241 (App. Div. Jan. 31,
2017). “The gravamen of a conspiracy action is not the conspiracy itself but the
underlying wrong which, absent the conspiracy, would give a right of action.”
Ewing v. Cumberland Cnty., 152 F. Supp. 3d 269, 301 (D.N.J. 2015).
       Here, the agreement to commit some underlying tort is not alleged with
any specificity, and at least one potential theory—the corporation’s conspiring
with its employees—is ruled out as a matter of law. See Marjac, supra. Count
21 is therefore dismissed.
                                 CONCLUSION

    For the foregoing reasons, Defendant Verizon’s motion to dismiss is
GRANTED as to Counts 2, 5-8, and 10-22. The motion to dismiss is DENIED
as to Counts 1, 3, 4, and 9.
      Verizon is authorized to file a focused motion for summary judgment,
confined to the issue of exhaustion of administrative remedies as to Counts 1,
3, 4, and 9. To the extent Counts 1, 3, 4, and 9 may survive the exhaustion
                                                                              s
analysis, Verizon’s motion may, in the alternative, reassert the other ground
for dismissal of those counts that it asserts here. Verizon may do so by
incorporation of its arguments on this motion to dismiss; plaintiff may likewise
incorporate by reference her arguments in opposition to this motion to dismiss.
If Defendant chooses to file such a summary judgment motion, Plaintiff shall
have 30 days to respond.

Dated: March 12, 2020


                                      HO     .   KEVIN MCkULTY, U.S.D.J.


                                        30
